Citation Nr: 1422861	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a peptic ulcer condition, including residuals, to include as secondary to service-connected paranoid-type schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in December 2009.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

In February 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a peptic ulcer condition.

2.  The preponderance of the evidence shows that any residuals of a peptic ulcer condition are not related to service or to an incident of service origin, including to the Veteran's service-connected paranoid-type schizophrenia.


CONCLUSION OF LAW

The criteria for service connection for a peptic ulcer condition, including residuals, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a September 2006 letter, sent prior to the March 2007 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  Further, the letter met the notification requirements for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although VA did not provide the Veteran with notice pertaining to claims for secondary service connection, the Board finds that this error was cured because no benefit could have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  Specifically, the Veteran asserted in a March 2012 statement that he wanted to know whether his psychoactive medication would help or hinder his claimed "existing duodenal ulcer condition."  [Parentheses removed.]  Here, because the Veteran has no existing duodenal ulcer condition to help or hinder, no additional notice would have affected his claim.  Id.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the March 2012 VA examination report is adequate because the examiner discussed the Veteran's medical history, described the claimed disorder in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.

This claim was remanded by the Board for additional development in February 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA requested additional evidence in February 2012 and provided him with a new examination in March 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran contends in his January 2009 substantive appeal that his ulcer resulted from "consum[ing] some rum of questionable origin while on liberty" in 1965.  Alternatively, the Veteran questioned in a March 2012 letter whether his psychoactive medication would help or hinder his "existing duodenal ulcer condition."  [Parentheses removed.]

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current ulcer disorder.  Additionally, the preponderance of the evidence shows that any residuals of the Veteran's August 1972 ulcer surgery are not related to service or to an incident of service origin.  Consequently, service connection is denied.

First, the most probative evidence of record shows that the Veteran does not have a current ulcer disability.  Specifically, in the March 2012 VA examination report, the examiner explained that "after [his August 1972 ulcer] surgery [the] Veteran didn't experience any signs or symptoms of peptic ulcer.  He is not on any medications for peptic ulcer."  [Capitalization removed.]  The March 2012 VA examiner further found that the Veteran does not have any peptic ulcer disease, or any signs or symptoms due to any stomach or duodenum conditions.  The Board finds that the March 2012 VA examiner's findings warrant greater probative weight than the Veteran's own statement that he has an ulcer, based on the examiner's greater medical knowledge and expertise.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

In this regard, the Veteran's March 2012 enquiry as to whether his psychoactive medication would help or hinder his "existing duodenal ulcer condition" is moot because he has no such condition.

Additionally, because the Veteran does not have a current diagnosis of a peptic ulcer (gastric or duodenal), and because no peptic ulcer manifested to a degree of 10 percent or more within 1 year of his separation from service, the presumption of service connection is inapplicable.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Second, assuming that the Veteran has residuals from his August 1972 ulcer surgery, the most probative evidence of record shows that they are not related to service or to an incident of service origin.  Although the Veteran's service treatment records include a finding of an upset stomach in February 1965 after drinking bootleg rum, his June 1967 Report of Medical Examination upon release from active duty shows that his throat, lungs, chest, and abdomen were all normal, and no defects or diagnoses were found.  Moreover, in an April 1968 VA examination report, the clinician found that the Veteran's digestive system was normal.  Finally, the March 2012 VA examiner opined that the Veteran's August 1972 ulcer was "not caused by or a result of drinking 'bootleg rum' in 1965," and that this conclusion was supported by the normal examination result in the June 1967 Report of Medical Examination.  [Capitalization removed.]

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a peptic ulcer condition, including residuals, is denied.


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


